Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 02/28/2021, for application No. 16/375,673 has been received and entered into record.
Claims 1-17 are currently pending for examination, of those, claims 1, 6, 11, and 16 are amended.
Response to Amendment
Objections to the specification have been withdrawn in view of corrected specification sheet.
Objection to claim 6 has been withdrawn in view of the amendment to claim 6.
The 35 U.S.C 112(b) rejection to claim 16 has been withdrawn in view of applicant’s amendment to claim 16.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a networking module that facilitates outgoing and incoming networking communications” in claim 6. Per MPEP 2181(I), the following three prong test analysis is applied: 1) the term “networking module that” is a generic place holder for “means for”, 2) the term is modified by a function “facilitates outgoing and incoming networking communications”, and 3) is not modified by sufficient structure to perform the specified function of facilitating in the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The pertinent recitation in the specification that performs the function as claimed is: 
[0020]   In the illustrated embodiment, the components of the user device 110 include a display screen 120, applications (e.g., programs) 130, a processor 140, a memory 150, one or more input components 160 such as RF input facilities or wired input facilities, including, for example, one or more antennas and associated circuitry and logic. The antennas and associated circuitry may support any number of protocols, e.g., WiFi, Bluetooth, cellular, etc. 
[0021]    The device 110 as illustrated also includes one or more output components 170 such as RF (radio frequency) or wired output facilities. The RF output facilities may similarly support any number of protocols, e.g., WiFi, Bluetooth, cellular, etc., and may be the same as or overlapping with the associated input facilities. It will be appreciated that a single physical input may serve for both transmission and receipt.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noble “US 9,094,539 B1” (hereinafter “Noble”).
Regarding claim 1:
Noble discloses a method of managing power and data usage in a mobile electronic communications device (an electronic device performs functionality adjustments based on a determined attention level of a user of the device [abstract], such device can automatically adjust various functionality to conserve power and/ or resources for aspects of the device that will not be used while the user is asleep [col. 2, lines 44-47]), the method comprising:			detecting a sleep state of a user of the mobile electronic communications device (col. 3, 40-60, Fig. 5, step 504-510), the sleep state being one of pre-deep sleep, deep sleep and post-deep sleep (the user can be half awake (pre-deep sleep) state, sleep (deep sleep), or in an intermediate or brief (post-deep sleep) state [col. 11, lines 1-17]); 
		entering an idle mode at the mobile electronic communications device when the sleep state of the user is deep sleep (when a user has fallen asleep,  i.e. sleep state instead of partially awake or temporary awake,  the device enters a sleep mode to disable some functionalities [col. 3, lines 30-56]), wherein the idle mode restricts device CPU and network activities to the device turns off all its external lights, adjusts the brightness level of the screen, limits the type of notifications that may alert the user, and deactivates a number of functionalities of the device when sleep mode is activated [col. 3, lines 33-37, see also col. 11, lines 1- 17]); 
		detecting that the sleep state of the user has changed from the deep sleep state to another of the sleep states (the device determines that the sleep state of the user has changed from the sleep state and that the user is either half-awake or awake [col. 3 line 57 – col. 4 line 20]); and 
		exiting the idle mode at the device and entering an operative state, and executing any pending user-centric operations in response to detecting that the sleep state of the user has changed from the deep sleep state to another of the sleep states (the device automatically enters an intermediate mode when the user is determined to be half awake with some functionality adjusted and some notifications being shown to the user and a standard or full power mode when the user is determined to be awake and all functionalities of the device is restored and the user is interacted with accordingly [col. 3 line 57 – col. 4 line 20], while a device is operating in a first mode (Step 502 of Fig. 5)  (e.g. standard, sleep,  or intermediate) determines the user attention level (Steps 504-510) (e.g. the device is in sleep mode and determines the attention level of the user has changed from the sleep state to a predetermined state), and based on the determination, enters a different mode (Step 512) (intermediate, in this example) to adjust the device functionalities to enable more operations to occur (Step 512).
Regarding claim 2:
Noble discloses wherein the user-centric operations include at least one of email sync, media sync and social networking update activities examples of using an electronic device are email, social networking, and etc. (see col. 4 lines 31-37).
Regarding claim 3:
Noble discloses wherein the user-centric operations involve data to be presented to the user (information to be displayed and notifications to be interacted with [see col. 3 lines 60-62 and col. 6 lines 20-22, and col. 6 lines 23-49 for further illustrations]).
Regarding claim 4:
Noble discloses wherein the user-centric operations exclude software updates and backup and restoration of app data to app servers while information to be displayed and interacted with are disabled or enabled based on operating mode (cols. 3 and 4), the device is embodied in an environment where information over web and application servers are transferred (see cols. 19 and 20). The device is communicating over such environment irrespective of the device’s operation mode as would be understood by those skilled in the art (col. 18).
Regarding claim 5:
Noble discloses wherein the operative state is a standby mode (see at least col. 8 line 24-26).
Regarding claim 6:
Noble discloses a mobile electronic communications device with power and data management, the device comprising (Abstract and [col. 2, lines 44-47]): 
a networking module that facilitates outgoing and incoming networking communications (inherent to the device capable of text messaging, email functionality, etc. (col. 4 lines 25-35), see also col. 17); 
the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch-sensitive display element or keypad) and at least one output device (e.g., a display device, printer or 25 speaker) [col. 19 lines 21-26], see also col. 16 lines 11-16, see also Fig. 4(b)); 
a processor linked to the networking module and the user interface facility (col. 19 line 10 – 25, see also Fig. 9), configured to detect a sleep state of a user of the mobile electronic communications device (see at least col. 3), cause the mobile electronic communications device to enter an idle mode when the sleep state of the user is deep sleep the device enters a sleep mode when the user is determined to be asleep (col. 3 lines 19-55), wherein the idle mode restricts device CPU and network activities to exclude user-centric operations disables notifications while in sleep mode (col. 6 lines 20-22), detect that the sleep state of the user has changed from the deep sleep state determines  the user is half awake (col. 3 line 57), cause the mobile electronic communications device to exit the idle mode in response to detect that the sleep state of the user has changed from the deep sleep state, and enter an operative state  enters an intermediate mode (col. 3 lines 58-59), and, while in the operative state, execute any pending user-centric operations where information is displayed and some functionality is activated (col. 3 lines 57 - 62).
Regarding claim 7:
Claim 7 is the same as claim 2 and is therefore rejected accordingly.
Regarding claim 8:
Noble discloses wherein the user-centric operations involve data to be presented to the user via at least one of the audio speaker and a viewing screen (see Fig. 4(b)).  
Regarding claim 9:
Claim 9 is the same as claim 4 and is therefore rejected accordingly.
Regarding claim 10:
Claim 10 is the same as claim 5 and is therefore rejected accordingly.
Regarding claim 11:
Noble discloses a method of managing power and data usage in a mobile electronic communications device (Abstract and [col. 2, lines 44-47]), the method comprising: 
detecting that one or more user-centric operations are pending (the device receives information to be displayed or played to the user [see cols. 3 and 4]); 
17MM920180034-US- NP3determining a sleep state of a user of the mobile electronic communications device (determines whether user is asleep, half-awake or awake [cols. 3 line 30 – col. 4 line 37]), the sleep state being one of pre-deep sleep, deep sleep and post-deep sleep (the user can be half awake (pre-deep sleep) state, sleep (deep sleep), or in an intermediate or brief (post-deep sleep) state [col. 11, lines 1-17]); and 
executing the one or more pending user-centric operations at a time that is based upon the sleep state of the user (and adjust functionalities of the device in accordance to the determine sleep state of the user [see also cols. 3 and 4]).
Regarding claim 12:
Claim 12 recites the same feature as in claim 2 and therefore rejected accordingly. 
Regarding claim 13:
Claim 13 recites the same feature as in claim 3 and therefore rejected accordingly. 
Regarding claim 14:
Claim 14 recites the same feature as in claim 4 and therefore rejected accordingly. 
Regarding claim 15:
Noble discloses wherein executing the one or more pending user-centric operations at a time that is based upon the sleep state of the user comprises setting a device mode for the mobile electronic communications device based upon the sleep state of the user (the amount and type of information to be displayed is adjusted by the device entering different modes based on the determination of the user’s sleep state [see cols. 3 and 4]).  
Regarding claim 16:
Noble discloses wherein setting a device mode for the mobile electronic communications device based upon the sleep state of the user comprises setting the device mode to an idle mode when the user sleep state is deep sleep (the device enters a sleep state upon detecting the user is asleep [col. 3 lines 30-31]) and setting the device mode to a standby mode when the user sleep state is light sleep (and an intermediate or standby mode upon detecting the user is half or partially awake [col. 3 lines 57-59 and col. 11 line 10-11]).
Regarding claim 17:
Noble discloses wherein the device forgoes pending user-centric operations while in the idle mode (when the device enters a sleep mode . . . the device may disable any notifications (e.g., incoming emails, text messages, phone calls) when operating in a sleep mode such that disturbances to the user is minimized [col. 6 line 15-22]) and executes pending user-centric operations while in the standby mode (the device may enter an intermediate mode, a standby mode or a similar mode, where less functionality is active compared to when the device is operating in a standard mode, but more functionality is active compared to when the device is operating in a sleep mode. When the device enters the intermediate mode from a sleep mode, functionality on the device may be adjusted such that the device provides a preliminary information display (e.g., time, date, weather, current news, etc.) [col. 8 lines 24 - 32]).
Response to Arguments
Applicant's arguments filed 02/28/2021 have been fully considered but they are not persuasive.
Applicant argues:
As can be seen, while Noble prescribes mode changes between awake and asleep states (as well as moderately active), the current claims are concerned with an entirely different transition -- namely the transition between deep sleep and other sleep states. As described in the specification, and as the claims have been amended to recite, the available sleep states are pre-deep sleep, deep sleep and post-deep sleep. See, e.g., Application at para. [0029] ("The collected data can then be used by the sleep-state sensor device 203 or the sleep state detector 180 (Fig. 1) to differentiate between deep sleep and the pre- or post- deep sleep states.") 
As such, Noble, which does not switch modes based on transitions between various sleep states (as opposed to sleep and other states such as awake and active), cannot anticipate claim 1. Similarly, independent claim 11, as clarified herein, also recites that the sleep states that are switched between to trigger mode changes are all sleep states, i.e., pre-deep sleep, deep sleep and post-deep sleep. As such, it is submitted that Noble similarly does not anticipate claim 11.
Examiner respectfully disagrees:
	Per the argument that Noble does not discloses switch modes based on transition between various sleep states provided that the instant claims are directed to switching between pre-deep sleep, deep sleep, and post-deep sleep states. Under the broadest reasonable interpretation, Noble, discloses switching power states between intermediate, fully attentive, and low attentive the user's breathing rate has slowed down beyond a threshold value, indicating that the user is likely asleep or having a low attention/consciousness level”, col. 10, lines 39-50. “The device of some embodiments determines whether the change in the awake state or attention level is one where the user was sleeping is now awake (e.g., attention level from low to high), or the other way around. In some embodiments, the change in the user awake state or attention level may be one where the user was asleep (e.g., low attention level) and is now in an intermediate state (e.g., partial attention level) where the user may only be temporarily awake to check the time on the device as opposed to being fully awake (e.g., high attention level)”, and “the intermediate or standby mode may be associated with the user waking up temporarily in the middle of the night or the user being at an intermediate attention level” col. 10, line 62 – col. 11, line 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raman US Pat No. 10,657,968 discloses devices and methods (Figs. 4-6) for dynamically controlling electronic devices based on a condition of the user (asleep, away, etc.) to improve sleep quality for the user and/or mitigate waste of computational and/or network resources, see abstract.
Beaty US Pat No. 9,740285 discloses a device for controlling of electronic devices based on user’s brain activity (see Fig. 7).
Piazza US Pat No. 7,010,710 discloses a method of enhanced power management of a computing device by proximity of a user wherein a user is notified of events occurring during low activity and/or presence times (211 Fig. 2).
Frank et al. US PG Pub. 2014/0108842 discloses mode selection based on user eye gesture tracking input (see at least Figs. 8-9)
Other cited prior art and not discussed, recite similar methods and devices that overlap with scope with the claimed invention and are considered pertinent.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 7:30 am - 5:00 pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186